DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant Application, filed 12/21/2021, is a National Stage entry of PCT/JP2020/ 025331, with an International Filing Date of 06/26/2020.
The Instant Application also claims foreign priority to 2019-122896, filed 07/01/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsugawa (2018/0351823).

 As per claim 1, Nakatsugawa teaches a failure effects estimating device, comprising: an input unit configured to input a log and a traffic amount obtained from a communication system when an abnormality occurs [paragraphs 0057-0058]; 
an estimating unit, including one or more processors, configured to estimate a failure effects amount in the communication system, on the basis of the log and the traffic amount; and 
an output unit configured to output the failure effects amount estimated by the estimating unit [paragraphs 0214 and 0231]. 

As per claim 2, Nakatsugawa teaches the failure effects estimating device according to claim 1, wherein the estimating unit includes a first estimating unit configured to estimate a failure effects time and a traffic change amount, on the basis of the log and the traffic amount, and a second estimating unit configured to estimate the number of affected users as the failure effects amount, on the basis of the log and the traffic change amount [paragraph 0055].
      
As per claim 3, Nakatsugawa teaches the failure effects estimating device according to claim 1, wherein the estimating unit includes a first estimating unit configured to estimate a failure effects time and a traffic change amount on the basis of the log and the traffic amount, and a second estimating unit configured to estimate a network index value as the failure effects amount, on the basis of the log and the traffic change amount [paragraph 0132].  

As per claim 4, Nakatsugawa teaches the failure effects estimating device according to any one of claim 1, wherein the estimating unit is a model trained by machine learning, on the basis of a past log, a past traffic amount, and a past failure effects amount [paragraph 0093].

As per claim 9, Nakatsugawa teaches the failure effects estimating method according to claim 5, wherein the estimating step comprises: estimating the failure effects amount in the communication system using a model trained by machine learning, on the basis of a past log, a past traffic amount, and a past failure effects amount [paragraphs 0093-0096].

Claims 5-8 and 10-12 have similar limitations as to the rejected claims above; therefore, they are being rejected under the same rationale.

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444